ORDER

PER CURIAM.
Jayson Hurst appeals the denial of his Rule 29.15 motion following an evidentiary hearing. Hurst seeks to vacate his convictions for second-degree assault and armed criminal action based on allegations that his appellate counsel was ineffective. We have reviewed the record and find no error in the motion court’s denial of postconviction relief. Because a published opinion would have no precedential value, the parties have been provided with a Memorandum explaining the reasons for our decision.
The judgment of the motion court is affirmed. Rule 84.16(b).